1

2

3

4

5

6

7

8

9

10                      UNITED STATES DISTRICT COURT

11                     EASTERN DISTRICT OF CALIFORNIA

12

13   CONSERVATION CONGRESS,               No.    2:18-cv-02404-JAM-CKD
14                 Plaintiff,
15         v.                             ORDER DENYING PLAINTIFF’S MOTION
                                          FOR PRELIMINARY INJUNCTION
16   UNITED STATES FOREST SERVICE,
17                 Defendant.
18

19                              I.   INTRODUCTION

20         In late 2017, the Cove Fire blazed through thousands of

21   acres in the Modoc National Forest.        Following the fire,

22   Defendant United States Forest Service (the “Forest Service”)

23   developed and implemented the Cove Fire Salvage and Restoration

24   Project (the “Project”) to remove fire-damaged trees in the area.

25   Before this Court is Plaintiff Conservation Congress’s Motion for

26   a Preliminary Injunction challenging the Project.       Mot., ECF No.

27   11.   Conservation Congress seeks an Order from this Court

28   ordering the Forest Service to conduct additional surveys prior
                                         1
1    to logging, designate habitat, and prohibit activities that

2    impact habitat.    Prelim. Inj. Mem., ECF No. 17.    The Forest

3    Service opposes this Motion. Opp’n, ECF No. 22.1     For the reasons

4    set forth below, the Court denies Plaintiff’s Motion.

5                             II.   BACKGROUND

6          The Cove Fire ravaged 30,774 acres, over half of which

7    experienced high to very high burn severity and over 75 percent

8    tree mortality.    AR 20–22.   The Project seeks to salvage fire-

9    killed and fire-injured trees on approximately 982 acres within

10   the perimeter of the Cove Fire, remove roadside hazard trees on

11   398 acres, and perform fuel and slash treatment and reforest

12   1,380 acres.   AR 29.   After completing a draft Environmental

13   Assessment, the Forest Service issued a Decision Notice and

14   Finding of No Significant Impact for the Project, followed by the

15   final Environmental Assessment.      Compl., ECF No. 1, pp. 19–20.

16         The Forest Service utilized the Emergency Situation

17   Determination procedure to begin the Project immediately upon

18   agency approval.    Compl. at 23, 26–27.    The Forest Service has

19   already completed logging in the Barber Canyon area of the

20   Project and Conservation Congress seeks to enjoin the next phase
21   in Dutch Flat Creek.    Mot. at 5.    Conservation Congress

22   challenges the Project, arguing that it inadequately analyzed

23   impact on two species: the Northern Goshawk, a bird, and the

24   Modoc Sucker, a fish.

25   ///

26   ///
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      2
1                          III.   LEGAL STANDARDS

2         A.    Preliminary Injunction Standard

3         A preliminary injunction is “an extraordinary remedy that

4    may only be awarded upon a clear showing that the plaintiff is

5    entitled to such relief.”    Winter v. Nat. Res. Def. Council,

6    Inc., 555 U.S. 7, 22 (2008).    A plaintiff must establish (1) that

7    it is likely to succeed on the merits, (2) that it is likely to

8    suffer irreparable harm in the absence of preliminary relief,

9    (3) that the balance of equities tips in its favor, and (4) that

10   an injunction is in the public interest.       Id. at 20.

11        B.    Review of Federal Agency Actions Under the APA

12        Plaintiff’s claims are based on three federal statutes: the

13   National Environmental Policy Act (“NEPA”), the National Forest

14   Management Act (“NFMA”), and the Administrative Procedure Act

15   (“APA”).   The APA supplies the Court with the authority to review

16   federal agency decisions under NEPA and the NFMA.       All. for the

17   Wild Rockies v. Pena, 865 F.3d 1211, 1216–17 (9th Cir. 2017).

18   Under the APA, a reviewing court may only overturn agency actions

19   that are “arbitrary, capricious, an abuse of discretion, or

20   otherwise not in accordance with law.”    5 U.S.C. § 706(2)(A).
21        Arbitrary and capricious review is narrow and does not allow

22   a court to substitute its judgment for that of the agency.       Earth

23   Island Inst. v. U.S. Forest Serv., 697 F.3d 1010, 1013 (9th Cir.

24   2012).    An agency “must examine the relevant data and articulate

25   a satisfactory explanation for its action including a ‘rational

26   connection between the facts found and the choice made.’ ”       Motor
27   Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.

28   Co., 463 U.S. 29, 43 (1983) (quoting Burlington Truck Lines v.
                                        3
1    United States, 371 U.S. 156, 168 (1962)).   Courts are

2    particularly deferential “when reviewing an agency’s technical

3    analyses and judgments involving the evaluation of complex

4    scientific data within the agency’s technical expertise.”     League

5    Of Wilderness Defs. Blue Mountains Biodiversity Project v. Allen,

6    615 F.3d 1122, 1130 (9th Cir. 2010).

7          “An agency action is arbitrary and capricious ‘only if the

8    agency relied on factors Congress did not intend it to consider,

9    entirely failed to consider an important aspect of the problem,

10   or offered an explanation that runs counter to the evidence

11   before the agency or is so implausible that it could not be

12   ascribed to a difference in view or the product of agency

13   expertise.’”   Pena, 865 F.3d at 1217 (quoting Defs. of Wildlife

14   v. Zinke, 856 F.3d 1248, 1257 (9th Cir. 2017)).

15                            IV.   OPINION

16        A.   Likelihood of Success on the Merits

17        Conservation Congress’s Complaint alleges nine claims under

18   NEPA, the NFMA, and the APA.   See Compl.   The Court confines its

19   inquiry about the likelihood of success to the three claims upon

20   which Conservation Congress relies in its Motion for Preliminary
21   Injunction: the Fourth, Fifth, and Seventh claims.    See Mot at

22   5.

23             1.   Fourth Claim: Compliance with the Sierra Nevada
                    Amendment and Modoc Plan for the Northern Goshawk
24

25        Under the NFMA, the Forest Service must ensure the

26   consistency of site-specific projects with approved forest plans.
27   16 U.S.C. § 1604(i); 36 C.F.R. § 219.15(b); All. for the Wild

28   Rockies v. United States Forest Serv., 899 F.3d 970, 974 (9th
                                      4
1    Cir. 2018).     Project approval documents must describe the

2    project’s consistency with the forest plan, which a project may

3    show by conforming to the forest plan’s applicable components and

4    conditions.     All. for the Wild Rockies, 899 F.3d at 974–75.    The

5    Forest Service must amend, modify, or reject projects that fail

6    to conform with the forest plan.       36 C.F.R. § 219.15(c).

7          In its fourth claim, Conservation Congress argues that the

8    Forest Service violated the NFMA and the APA by failing to

9    demonstrate compliance with the Sierra Nevada Forest Plan

10   Amendment (hereinafter, “Sierra Nevada Amendment”) and the Modoc

11   Land and Resource Management Plan (hereinafter, “Modoc Plan”)

12   Standards and Guidelines for the Northern Goshawk.       Compl. at 29–

13   31.   The Northern Goshawk is a species of concern, but is not

14   listed as threatened or endangered by the Endangered Species Act.

15   See Compl. at 12.

16         Conservation Congress believes that the Project is not in

17   compliance with the Sierra Nevada Amendment and Modoc Plan for

18   four reasons.    Compl., ECF No. 1, pp. 29–31.    With respect to the

19   Goshawk, Conservation Congress alleges the Forest Service

20   (1) failed to conduct nesting, Protected Activity Center, and
21   habitat surveys pursuant to Amendment Guideline #34 and the Modoc

22   Plan; (2) failed to comply with Sierra Nevada Amendment

23   guidelines by allowing logging in and exceeding the 5–10% logging

24   limitation in Goshawk Protected Activity Centers pursuant to

25   Amendment Guidelines #71, ##76–77, and #81; (3) failed to analyze

26   the percent of the Project mechanically treated in combination
27   with other projects pursuant to Amendment Guidelines #81 and the

28   Modoc Plan; and (4) failed to provide and maintain habitat for
                                        5
1    100 pairs of Goshawks pursuant to the Modoc Plan.    Id.

2        Central to the present dispute is whether the Sierra Nevada

3    Amendment’s Standards and Guidelines apply to the Project.     The

4    Sierra Nevada Amendment is a 2004 decision that amends existing

5    forest management plans by establishing management goals, land

6    allocations, desired future conditions, standards and guidelines

7    for management actions, and a strategy to support adaptive

8    management.   Admin. R. (“AR”) 1098.   The Forest Service

9    incorporated the Sierra Nevada Amendment into the 1991 Modoc

10   Plan; however, this incorporation explicitly excluded the Big

11   Valley Sustained-Yield Unit from amendment.    Id.   According to

12   the Project’s Environmental Assessment, the Project is within the

13   North Adin Management Area, within the Big Valley Federal

14   Sustained-Yield Unit.   AR 20.   The Forest Service argues that any

15   efforts made to comply with the more stringent Sierra Nevada

16   Amendment were voluntary, as the Project needed only comply with

17   the Modoc Plan’s standards and guidelines.    Opp’n at 2–3.

18       Even if the Sierra Nevada Amendments govern, the Forest

19   Service argues it has complied with those standards and

20   guidelines.   Opp’n at 3.   The primary guideline upon which the
21   Forest Service relies is Sierra Nevada Amendment Guideline #16.

22   This guideline allows for salvage harvests in Protected Activity

23   Centers if they have been rendered unsuitable as habitat by a

24   catastrophic “stand replacing” event, in which most of the

25   highest layer of forest vegetation dies due to fire severity.        AR

26   1136.   The Project area here includes three Northern Goshawk
27   Protected Activity Centers.   AR 20.   The Cove Fire rendered two

28   of these centers unsuitable for the bird due to “stand replacing”
                                       6
1    fire.   AR 253.    The remaining activity center has been unoccupied

2    by Northern Goshawks for the previous six years of surveys.         Id.

3    Under this guideline, performing salvage harvest in severely

4    fire-damaged Protected Activity Centers would not violate the

5    NFMA.

6        The Court is unpersuaded that Conservation Congress’s first

7    argument, that the Forest Service violated Sierra Nevada

8    Amendment Guideline #34, AR 1137, has a likelihood of success.

9    The evidence before the Court shows that the Forest Service

10   complied with the guideline by conducting surveys within the

11   Northern Goshawk’s Protected Activity Centers during the

12   Project’s planning.     AR 196–97; Johnson Decl., ECF No. 22-3.

13       Similarly, it appears that the Forest Service has complied

14   with Sierra Nevada Amendment Guideline #71.         AR 1142–43.   The

15   Project’s treatment area includes two Protected Activity Centers

16   rendered unsuitable as habitat by the catastrophic Cove Fire and

17   burned areas of another center that has been unoccupied by

18   Northern Goshawks for the past six years.       Guideline #71 does not

19   require that the Forest Service remap the area during project

20   planning, but rather states that protected activity centers “may”
21   be remapped.      Although a 2018 surveyor recommended that the less

22   burned and unoccupied activity center be remapped, Guideline #71

23   does not require remapping to take place within the timeline

24   sought by Conservation Congress.        AR 197.2.

25       Conservation Congress’s argument that the Forest Service

26   violated Sierra Nevada Amendment Guideline #76 also lacks a
27   likelihood of success.     Guideline #76 prohibits vegetation

28   treatments during Northern Goshawk’s breeding season, from
                                         7
1    February 15 to September 15, unless surveys confirm a lack of

2    nesting.   AR 1143.   The surveys administered by the Forest

3    Service confirm that Northern Goshawks are not nesting in the

4    Project area.   AR 196–97.   Guideline 77, AR 1143, which applies

5    when there are occupied nesting sites, is inapplicable.

6               2.   Fifth Claim: Compliance with the Sierra Nevada
                     Amendment and Modoc Plan for Riparian Areas
7

8          In its fifth claim, Conservation Congress alleges the Forest

9    Service violated NEPA, the NFMA, and the APA by failing to

10   consider impacts to riparian areas and demonstrate compliance

11   with the forest plans.    Compl. at 31–35.    This claim involves the

12   Project’s impact on the Modoc Sucker, a fish delisted from the

13   Endangered Species Act due to recovery.       Id. at 12.    Conservation

14   Congress argues that the Forest Service did not demonstrate that

15   the Project was consistent with the Modoc Plan and Sierra Nevada

16   Amendment as to the Modoc Sucker and its habitat.          Id. at 31–35.

17   Specifically, it alleges that the Project did not demonstrate

18   compliance with the Sierra Nevada Amendment Riparian Conservation

19   Objectives (#2, #4, and #5) and Standards and Guidelines (#102,

20   #103, #105, #111, #112, and #113).      Id.
21         In a footnote, the Forest Service briefly responds that the

22   Project’s documentation complied with NEPA by concluding that the

23   Project will have no effect on the Modoc Sucker.       Opp’n at 7 n.1.

24   The Forest Service also argues that the Project will not affect

25   the Sucker’s habitat, and thus the fish has no likelihood of

26   irreparable harm from the Project, id. at 11, which Conservation
27   Congress disputes.    Reply at 4.

28   ///
                                         8
1           The brief argument against Conservation Congress’s fifth

2    claim and the limited analysis regarding the fish in the Project

3    documentation, AR 26, suggest that this claim may have some

4    likelihood of success.

5                3.   Seventh Claim: Whether the Forest Service Took a
                      Hard Look at the Project
6

7           In its seventh claim, Conservation Congress argues that the

8    Forest Service violated NEPA and the APA by failing to take a

9    hard look at the Project before making a decision.     Compl. at 39–

10   42.    In its opposition, the Forest Service argues broadly that

11   the Project and its documentation were NEPA-compliant.    Opp’n at

12   6–7.

13          Again, the Forest Service’s arguments against this claim are

14   brief and do not fully address the twelve issues that

15   Conservation Congress believes lacked “hard look” analysis.

16   Opp’n at 6–7.    Based on the above arguments, the Court determines

17   that there may be some likelihood of success on the merits on

18   certain issues within this claim.

19          B.   Likelihood of Irreparable Harm

20          Conservation Congress is entitled to injunctive relief only
21   if it demonstrates that substantial and irreparable harm is

22   likely to occur in the absence of an injunction.     Winter, 555

23   U.S. at 22 (reversing the “possibility” standard).

24   “Environmental injury, by its nature, can seldom be adequately

25   remedied by money damages and is often permanent or at least of

26   long duration, i.e., irreparable.     If such injury is sufficiently
27   likely, therefore, the balance of harms will usually favor the

28   issuance of an injunction to protect the environment.”     Amoco
                                       9
1    Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 545 (1987)

2    (concluding denial of a preliminary injunction was proper where

3    injury “was not at all probable”).

4          Conservation Congress argues three theories of why the

5    Project causes irreparable harm and therefore entitles it to

6    injunctive relief: (1) its members will suffer irreparable harm

7    if they are not able to view the Project area recover from fire

8    without disturbance; (2) logging of mature trees constitutes

9    irreparable harm; and (3) NEPA violations constitute irreparable

10   harm.   Mot. at 11–15.   The Court finds that Conservation Congress

11   has not met its burden of demonstrating that any of these

12   theories constitute harm that is both substantial and probable.

13         The first theory, premised on member harm, is not

14   persuasive.   The declarations submitted by Conservation Congress

15   establish that its members object to logging, generally, but do

16   not establish that substantial harm is a probable result of the

17   Project’s continuance.   See Boggs Decl., ECF No. 12, pp. 5–6, 8,

18   11, 14 (stating members’ interests are harmed when post-fire

19   habitat is not left undisturbed and when logging occurs in areas

20   around the Northern Goshawk and Modoc Sucker); Lewis Decl., ECF
21   No. 13, pp. 4–6 (stating that the cutting of timber pockets, like

22   those in the Project area, harm his interest in a healthy forest,

23   wildlife, and world); Bevington Decl., ECF No. 14, pp. 4–7

24   (stating that his enjoyment of the forest would be damaged if

25   logging occurs in post-fire places); Hanson Decl., ECF No. 15,

26   pp. 4–5 (stating that his aesthetic, research, and recreational
27   interests will be harmed by logging in post-fire areas).

28   ///
                                       10
1            As similar cases have found, an individual’s inability to

2    observe a portion of road-adjacent land during its recovery from

3    wildfire does not constitute an irreparable harm.      See, e.g.,

4    Earth Island Inst. v. Elliott, 290 F. Supp. 3d 1102, 1124 (E.D.

5    Cal. 2017) (finding the harm of the timber salvage project “to be

6    objectively minimal”); Ctr. for Biological Diversity v. Hays, No.

7    215-CV-01627 TLN CMK, 2015 WL 5916739, at *10 (E.D. Cal. Oct. 8,

8    2015) (finding that harm was not irreparable because research

9    could be conducted outside of logging zone); Native Ecosystems

10   Council v. Krueger, No. CV 13-167-M-DLC, 2014 WL 3615775, at *1

11   (D. Mont. July 21, 2014) (finding that plaintiffs’ claims raised

12   only “raise the faintest possibility that they will suffer

13   irreparable harm absent an injunction”).      Unlike the plaintiffs

14   in Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th

15   Cir. 2011), Conservation Congress’s members have not shown that

16   the Project will cause its members “actual and irreparable

17   injury.”    Id. at 1135 (noting injunctions are not warranted by

18   just “any potential environmental injury”).

19           Conservation Congress’s second theory of harm also fails.

20   The organization argues that the logging of large, mature trees
21   constitutes an irremediable harm, relying on several Ninth

22   Circuit cases for support.     Mot. at 12.   Most of these cases are

23   distinguishable because they either addressed the logging of

24   healthy mature trees or they rely on an improper standard of

25   harm.    See League of Wilderness Defs. v. Connaughton, 752 F.3d

26   755 (9th Cir. 2014) (discussing the logging of live mature
27   trees); Neighbors of Cuddy Mountain v. U.S. Forest Service, 137

28   F.3d 1372, 1382 (9th Cir. 1998) (same); Earth Island Inst. v.
                                        11
1    U.S. Forest Serv., 442 F.3d 1147, 1177 (9th Cir. 2006) (relying

2    on the “possibility of irreparable injury” found to be too

3    lenient in Winter, 555 U.S. 7); Am. Trucking Associations, Inc.

4    v. City of Los Angeles, 559 F.3d 1046, 1052 n.10 (9th Cir. 2009)

5    (recognizing that Winter abrogated the “lesser standard”

6    suggested by Lands Council v. Martin, 479 F.3d 636, 643 (9th Cir.

7    2007)); Earth Island Inst. v. U.S. Forest Serv., 351 F.3d 1291,

8    1298 (9th Cir. 2003) (utilizing the “possibility of irreparable

9    harm” standard).     The post-Winter case involving logging of fire-

10   damaged trees, Cottrell, 632 F.3d at 1135, is also unpersuasive

11   because the panel found that irreparable harm arose from the

12   members’ actual inability to utilize the forest for “work and

13   recreational purposes, such as hunting, fishing, hiking,

14   horseback riding, and cross-country skiing,” not the logging

15   itself.

16       Finally, Conservation Congress’s third theory of harm is

17   unsuccessful.     Conservation Congress makes the broad assertion

18   that “irreparable environmental injury follows from a NEPA

19   violation.”     Mot. at 14.    The Ninth Circuit has recognized that

20   such a presumption does not exist.         See Earth Island Inst. v.
21   U.S. Forest Serv., 351 F.3d 1291, 1299 (9th Cir. 2003) (“[T]he

22   Supreme Court has held that insufficient evaluation of

23   environmental impact under NEPA does not create a presumption of

24   irreparable injury.”).        Assuming irreparable harm results from

25   every alleged NEPA violation would impermissibly relieve

26   plaintiffs of their duty to establish the probability of harm.
27       As a final point, the Court finds that Conservation Congress

28   has not presented sufficient evidence to demonstrate that the
                                           12
1    Northern Goshawk or the Modoc Sucker are likely to suffer a

2    substantial, irreparable harm from the Project.     The Forest

3    Service’s surveys demonstrated that the Northern Goshawk has not

4    been present in the Project area since the Cove Fire.     AR 71–76.

5    Additionally, the Forest Service’s scientific information

6    indicates that the Modoc Sucker will not be impacted by the

7    Project due to the trajectory of hydrologic flow.     AR 26.     The

8    Court defers to the Forest Service’s scientific and technical

9    findings unless it is shown that they lack a substantial basis in

10   fact or a rational connection between the facts and

11   determinations made.    Arizona Cattle Growers’ Ass’n v. Salazar,

12   606 F.3d 1160, 1163 (9th Cir. 2010).    Although Conservation

13   Congress would like the Court to second-guess the Forest

14   Service’s findings, the evidence here presents no cause to do so.

15       Based on the evidence supplied in support of the Motion for

16   Preliminary Injunction, Conservation Congress has not shown a

17   likelihood of substantial and immediate irreparable injury in the

18   absence of an injunction.

19       C.   Balance of the Equities and the Public Interest

20       Prior to awarding a preliminary injunction, a court “must
21   balance the competing claims of injury and must consider the

22   effect on each party of the granting or withholding of the

23   requested relief.”     Winter, 555 U.S. at 24 (quoting Amoco Prod.

24   Co. v. Vill. of Gambell, AK, 480 U.S. 531, 542 (1987)).     “In

25   exercising their sound discretion, courts of equity should pay

26   particular regard for the public consequences in employing the
27   extraordinary remedy of injunction.”    Id. (quoting Weinberger v.

28   Romero-Barcelo, 456 U.S. 305, 312 (1982)).
                                        13
1          Here, the Project’s primary aims are fourfold: (1) recover

2    the economic value of fire-damaged trees before degradation;

3    (2) reduce safety hazards caused by dead trees falling along

4    roads; (3) prepare for future wildfires by reducing fuel loads;

5    and (4) accelerate reforestation by planting site-appropriate

6    trees.   AR 23–25.    Conservation Congress argues that the public

7    interest is furthered by enjoining the Project to better protect

8    the Northern Goshawk and Modoc Sucker.     Mot. at 16.

9          Several of the Project’s aims relate to the promotion of

10   public safety.     Hazardous roadside trees that pose a risk of

11   falling within the next five years place forest workers,

12   firefighters, and other travelers at risk.      See AR 24, 912.   The

13   Forest Service and the public have a strong interest in taking

14   proactive steps to prevent treacherous road conditions caused by

15   fire-killed trees falling on and obstructing public roads.        See

16   id.

17         Additionally, anthropogenic fire suppression and climate

18   change have resulted in more frequent, intense, and severe forest

19   fires.   AR 915.    The Project aims to deduce the fuel loads that

20   feed forest fires by removing the fire-killed and fire-injured
21   trees and shrubs.     AR 24–25.   The Forest Service and the public

22   have an interest in mitigating the intensity and severity of

23   future fires, increasing ecosystem resilience.      See id.

24         In sum, the equities and public interest weigh against the

25   issuance of a preliminary injunction.

26   ///
27   ///

28   ///
                                         14
1        D.    Conclusion

2        Based on the above analysis, the Court concludes that the

3    Winter factors weigh against granting preliminary injunctive

4    relief.

5                               V.   ORDER

6        Plaintiff’s Motion for a Preliminary Injunction is DENIED.

7        IT IS SO ORDERED.

8    Dated: October 29, 2018

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     15
